DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (the article of headwear) in the reply filed on August 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Accordingly, claims 1-18 are pending in this application, with an action on the merits to follow regarding claims 1-9 and 16-18.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites the limitation "the back" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-4, 6-9 and 16-17 (and claims 5 and 18 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite as it recites, “wherein the teeth are featured by a clasp that is integrated into the headwear.”  It is unclear as to what is meant by “are featured”.  Examiner respectfully suggests amending to recite, “wherein the headwear comprises a clasp integrated into the headwear, the clasp comprising the teeth
	Claim 3 is indefinite as it recites, “wherein the clasp has two sides, each side featuring teeth that extend laterally away from each side of the clasp and extend into the opening created by the slit.”  It is unclear if “each side” is referring to the previously claimed two sides or to other sides.  Further, as “teeth” is not preceded by an article such as “a”, “an”, or “the”, it is unclear if “teeth” is referring to the teeth previously claimed or to different teeth.  Based on the specification, Examiner respectfully suggests amending to recite, “wherein the clasp has two sides, each of the two sides comprising the teeth, wherein the teeth of the two sides of the clasp and extend into the opening created by the slit.”
	Claim 4 is indefinite as it recites, “wherein each side of the clasp is arc-shaped such that a middle portion of each side of the clasp extends away from the other middle of the two sides of the clasp is arc-shaped such that a middle portion of a first side of the two sides of the clasp extends away from a middle portion a second side of the two s of the clasp.”
	Claim 6 is indefinite as it recites, “wherein the slit is between a separate opening in the back of the covering of the headwear and the apex of the headwear.”  As a covering has not been claimed and lacks antecedent basis in the claims, it is unclear as to what the covering is referring to and if “the back” is referring to “a back” previously claimed in claim 1 or it is a different back.  Examiner respectfully suggests amending to recite, “wherein the slit is between a separate opening in the back of 
	Claim 7 is indefinite as it recites, “wherein each side of the clasp has an end terminating in a hook.”  It is unclear if “each side” is referring to the previously claimed two sides or to other sides.  Examiner respectfully suggests amending to recite, “wherein each of the two sides of the clasp has an end terminating in a hook.”
	Claims 8 and 9 are indefinite as each recites, “wherein the teeth featured by each side of the clasp overlap when the clasp is closed.”  First it is unclear as to what “featured by” means and second it is unclear if “each side” is referring to the previously claimed two sides or to other sides.  Examiner respectfully suggests amending to recite, on each of the two sides of the clasp overlap when the clasp is closed.”
	Claim 16 is indefinite as it recites, “A baseball cap featuring a first opening to accommodate a user's head….”  As no transitional phrase appears, it is unclear as to the scope of the claim.  See MPEP 2111.03.  Examiner respectfully suggests amending to recite, ““A baseball cap comprising a first opening to accommodate a user's head….”
Claim 16 is indefinite as it recites, “… a second opening in the back of the cap and a vertical slit, extending away from the second opening and a clasp integrated into each side of the slit.”  As a comma (,) appears after “a vertical slit”, it is unclear as to what structure is being claimed as “extending away”.  For purposes of examination, Examiner has interpreted the limitation mean the vertical slit extends away from the second opening.
Claim 17 is indefinite as it recites, “wherein the clasp features a plurality of teeth that extend into the slit.”  It is unclear as to what is meant by “features”.  Examiner respectfully suggests amending to recite, “wherein the clasp comprises a plurality of teeth that extend into the slit.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 16-18 (claims 2-6, 9, and 16-18 as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2014/0130235) as evidenced by Garnier (US 5875494).
Regarding claim 1, Johnson discloses an article of headwear (400, Figs. 35-36), said headwear comprising: a slit (separation filled by zipper 402 that joins left and right halves 404, 406, see annotated Fig. 35) extending away from an apex (see annotated Fig. 35) of the headwear and traversing a back (side of headwear shown in Fig. 35) of the headwear thereby creating an opening (as can be seen in annotated 35, the slit transverses the back side of the headwear into left and right halves and when unzipped, an opening is created); and teeth (teeth of zipper 402) integrated into the back of the headwear and positioned to extend laterally into the opening created by the slit (as can be seen in Fig. 35).
Regarding claim 2, Johnson discloses wherein the teeth (teeth of zipper 402) are featured by a clasp (402) that is integrated into the headwear (as can be seen in Fig. 35).

Regarding claim 4, Johnson discloses wherein each side of the clasp (see annotated Fig. 35) is arc- shaped such that a middle portion of each side of the clasp (404) extends away from the other middle portion of the opposite side of the clasp (when the zipper is unzipped, the flexibility of the headwear allows for the two sides of the zipper to pull apart such that an opposing arch shape is achieved on each side such as that seen in annotated Fig. 5 of Garnier).
	Regarding claim 5, Johnson discloses wherein the two sides (see annotated Fig. 35) of the clasp (402) are joined by a hinge (see annotated Fig. 35 and note that the flexible material of the hat would act as a hinge that is capable of hinging the two sides of the clasp together inasmuch as Applicant’s hinge can be considered a hinge).
	Regarding claim 6, Johnson discloses wherein the slit (see annotated Fig. 35) is between a separate opening (408) in the back of the covering (crown 410) of the headwear and the apex of the headwear (as can be seen in annotated Fig. 35).
	Regarding claim 9, Johnson discloses wherein the teeth (zipper teeth) featured by each side (see annotated Fig. 35) of the clasp (402) overlap when the clasp is closed (as can be seen in annotated Fig. 35, when the zipper is closed, the teeth from each side overlap each other in the vertical direction).

	Regarding claim 17, Johnson discloses wherein the clasp (404) features a plurality of teeth (as zippers are known to have intermeshing teeth, one set on each side of the zipper) that extend into the slit (as can be seen in annotated Fig. 35).
Regarding claim 18, Johnson discloses wherein the clasp (402) and the slit (see annotated Fig. 35) are both oval shaped (as when the zipper 402 is open, the flexibility of the cap and the zipper allow for the zipper and slit to have an oval shape as can be seen in annotated Fig. 5 of Garnier).


    PNG
    media_image1.png
    712
    590
    media_image1.png
    Greyscale

Annotated Fig. 35 (Johnson)


    PNG
    media_image2.png
    821
    757
    media_image2.png
    Greyscale

Annotated Fig. 5 (Garnier)

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter: The claims are allowable over the prior art of record as none of them, alone or in combination, disclose each side of the clasp having an end terminating in a hook.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown is headwear with slits or openings on the back side.  For example, Lema (US 5933872) shows an opening with a drawstring to hold the wearer’s hair and Lim (US 2019/0365006) shoes a hat with openings for hair that are closable with multiple types of fasteners/clasps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732